           Case 1:19-cv-07593-JMF Document 64 Filed 09/11/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
SALVADOR MARTINEZ EPIFANIO, individually                               :
and on behalf of others similarly situated,                            :
                                                                       :
                                    Plaintiff,                         :     19-CV-7593 (JMF)
                                                                       :
                  -v-                                                  :          ORDER
                                                                       :
DELANCEY’S LUDLOW LLC (D/B/A GREEN STAR :
FOODS) et al.,                                                         :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

       In light of the parties’ letter, the Court will hold the pretrial conference scheduled for
September 15, 2020, but at 2:15 p.m. (not at 4:00 p.m. as previously scheduled). The parties
should be prepared to discuss a the prospects of settlement (and whether a settlement conference
should be held) and the timing and mode of trial in light of the COVID-19 situation.

        The conference will be held by telephone in accordance with Rule 2(A) of the Court’s
Emergency Individual Rules and Practices in Light of COVID-19, available at
https://nysd.uscourts.gov/hon-jesse-m-furman. The parties should join the conference by calling
the Court’s dedicated conference line at (888) 363-4749 and using access code 542-1540,
followed by the pound (#) key. (Members of the public and press may also attend using the
same dial-in information; they will not be allowed to speak during the conference.). The parties
should be ready to discuss whether they would consent to a bench trial, as directed in the Court’s
endorsement dated July 31, 2020. See ECF No. 61.

        As stated in Rule 2(C)(ii) of the Court’s Emergency Individual Rules and Practices in
Light of COVID-19, no later than 24 hours before the conference, the parties shall email the
Court a list of counsel who may speak during the teleconference and the telephone numbers from
which counsel expect to join the call. More broadly, counsel should review and comply with the
rules and guidance regarding teleconferences set forth in the Court’s Emergency Individual
Rules and Practices in Light of COVID-19.

        SO ORDERED.

Dated: September 11, 2020                                  __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
